Per Curiam:
This was an appeal from the court below discharging the order of removal removing William Randolph, Thomas Randolph, and Susan Randolph, poor persons, from the poor district- of Cambria county to the poor district of Madison township, Clarion county. The assignments of error are numerous,, the testimony voluminous, and the appellant’s paper-book formidable as regards size; yet there appears to have been but a single exception taken in the court below, and that was to the order or decree of the court. If there is anything settled in this state, in regard to this class of cases, it is that we cannot review them upon the merits; that we can review such cases only upon such points of evidence or of law as have been excepted to; and that a general exception to the opinion of the court is not an exception to a point of law or evidence: Lower Augusta v. Selinsgrove, 64 Pa. 166; Moreland Tp. v. Davidson Tp., 71 Pa. 371. Other cases to the same point might be cited, but it would be a waste of time. If the appellant desired to have its case reviewed here, the court below should have been called upon to answer specifically the points sub*111mitted. An unsatisfactory answer, or a refusal to answer them, would have been equally the ground of exception. We cannot blame the learned judge below for not doing what he apparently was not asked to do. As presented, the appellant has no case, and the decision of the court below must stand.
Affirmed.